US Bank N.A. v Dineen (2020 NY Slip Op 03043)





US Bank N.A. v Dineen


2020 NY Slip Op 03043


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2018-11472
 (Index No. 39895/09)

[*1]US Bank National Association, etc., respondent,
vMargaret G. Dineen, etc., appellant, et al., defendants.


Charles Wallshein, Melville, NY, for appellant.
RAS Boriskin, LLC, Westbury, NY (Joseph F. Battista and Leah Lenz of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Margaret G. Dineen appeals from an order of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), dated July 20, 2018. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant and for an order of reference.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Margaret G. Dineen and for an order of reference are denied.
For reasons stated in Nationstar HECM Acquisition Trust 2015-2, Wilmington Sav. Fund Socy., FSB v Andrews (167 AD3d 1025), we reverse the order insofar as appealed from and deny those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Margaret G. Dineen and for an order of reference.
CHAMBERS, J.P., LEVENTHAL, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court